— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), *401rendered March 26, 1987, convicting him of burglary in the second degree, petit larceny, criminal possession of stolen property in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial as a result of improper "remarks made by the prosecutor in his summation. For the most part, however, defense counsel failed to object to the purportedly improper remarks. Accordingly, the errors, if any, have not been preserved for appellate review (CPL 470.05 [2]) and we decline to review these alleged errors in the exercise of our interest of justice jurisdiction. Where objections were interposed, the court instructed the prosecutor to rephrase his comments. Defense counsel accepted this course and did not request any curative instructions or move for a mistrial. Thus, these alleged errors are not preserved for appellate review (see, People v Medina, 53 NY2d 951).
The defendant further contends that reversal is warranted because of errors in the court’s charge. Specifically, the defendant claims that the court’s charge on intent undermined his defense that he was a good Samaritan investigating a burglary in the subject premises. This claim of error is unpreserved (CPL 470.05 [2]). In any event, we do not find that reversal in the interest of justice is warranted. Viewed as a whole, the court’s charge properly conveyed to the jury how it was to evaluate the issue of whether the defendant acted with the requisite intent to commit the crimes charged. Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur.